DETAILED ACTION
Claims 1-3, 6-7, 11, 13, 15-16, 19, 21-23, 28-31, 34, 36, 40-43, 45-47 and 49 are under current consideration.
To allow the new rejection(s) and objection(s) below, this action is made non-final.
Any rejection(s) and/or objection(s) not reiterated herein are withdrawn; the rejection under 112, 2nd para has been withdrawn in view of the amendment of claim 7 and the 102 and 103 rejections have been withdrawn in view of persuasive arguments by Applicant.
The elected species are: poloxamer 188 and TPP1.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objection to Specification
The use of the term PLURONIC F-68, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
See at least para. 12, 45, etc.
Note that PLURONIC F-68 is merely an example and improper uses of trademarks found in the instant specification should be properly addressed.
Appropriate correction is required.
Claim Objections
Claim 21 is objected to because of the following informalities:  it is noted that “bona fide” is not italicized as the phrase is italicized in all other claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112, para. 2-NEW
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 1 for the use of the term “optionally” throughout the claim, including parts (b), (c) and (e). Note that this phrase renders the claim indefinite because it is unclear wherein the limitations which follow the phrase are part of the claimed invention. The Office suggests amending the claim by removing the phrase for a gain of clarity.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). See at least lines 4 and 7 of this claim.
Claim 7 contains the trademark/trade names IGEPAL CA-630, nonidet P-40 and TRITON X-100.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe various chemical structures and, accordingly, the identification/description is indefinite.
Appropriate correction is required.
Claim Rejections - 35 USC § 103-NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, 7, 11, 13, 15, 16,19, 21-23, 28, 30, 31, 34, 36, 40-43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Wright (PGPUB 20130072548-cited by the IDS), Pierce (20060194313-see attached form 892) and Wright et al. (Gene Therapy, 2008-see attached form 892). 
The claims are directed to (in part): a method for producing rAAV vector particles at high recovery or high titer; see instant claim 1. 
Wright teaches a method for viral vector purification purified for use in gene therapy; see title. See para. 10, para. 74 of Example 2 and claim 1 of the application for disclosing: a method of harvesting cells comprising AAV (see instant claim 1(a)); concentrating the cells via TFF (see claim 1(b)); lysing the harvested cells via microfluidization to form a lysate (see claim 1(c)); filtering the lysate followed by clarification (see claim 1(d)); subjecting the clarified lysate to ion exchange column chromatography and TFF (see claim 1(e) and claim 42); mixing the eluate with cesium chloride and subjecting the mixture to ultracentrifugation (see claim 1(f)); subjecting the particles to a buffer exchange via TFF (see claim 1(h)); and, filtering the formulation thereby producing a formulation of rAAV vector particles at high recovery or high titer (see claim 1(i)). See para. 74 which describes the addition of a neutral buffered saline solution (400mM NaCl) prior to the addition of cesium chloride, indicating that collecting of the AAV vector particles of instant claim 1 (see (g)(1) and (g)(2), in part) comprises NaCl in a concentration from 5 mM to 500 mM; see instant claims 2 and 3. See claims 3-5 of this application which meets the concentration of instant claim 15. See para. 12 disclosing the different AAV serotypes, meeting the limitations of claim 21. See para. 14 and 15 which disclose that the AAV particles comprise a heterologous gene, including siRNAs, antisense, etc.; see instant claims 22 and 23. Para. 70 discloses AAV vectors comprising a transgene for Parkinson’s Disease; see claim 28. See claim 13 of the application for teaching that the empty capsids were obtained; see instant claim 30. Para. 63 discloses the use of density gradient ultracentrifugation; see instant claim 41. See para. 74 of Example which describes the addition of a nuclease to the lysate produced by step c of instant claim 1. 
Wright does not explicitly teach formulating the rAAV vector particles with 0.001% surfactant Pluronic F68 prior to the tangential flow filtration of step (h) (see elected species and (g)(2)) and claims 6, 7, 11 and 13. 
Pierce teaches that the addition of a non-surfactant, including Pluronic F68 or polyethylene glycol, to a buffer, including PBS, used in a diafiltration step, including tangential flow filtration or TFF, can reduce the turbidity of the process fluid and increase recovery of a product from the retenate, comprising cells or cell medium; see abstract and para. 4-14. Para. 20 discloses optimizing the concentration of a non-ionic surfactant in order to determine a concentration favorable for minimizing the amount of undesirable material in the retenate and maximizing recovery of a product. See para. 21 for disclosing that reduced turbidity in the presence of the non-ionic surfactant indicates that the non-ionic surfactant increases the quality of the retenate for TFF. 
Wright (2008) reviews manufacturing and characterizing AAV-based vectors for use in clinical studies; see whole document, including title. See p. 844, col. 1 for teaching that the release of vector can be enhanced by elevated ionic strength (e.g. 300mM NaCl), likely by inhibiting ionic bond formation between vector particles and cell debris. See p. 845, col. 1 for teaching that nonspecific adsorption of vectors to various surfaces, including plastics, glass, metal, etc., may occur and the inclusion of a surfactant has been reported to prevent vector losses. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a non-surfactant, including Pluronic F68, to a buffer including PBS, for use in the TFF step in the method taught by Wright. One would have been motivated to do so for the advantage of reducing turbidity and increasing recovery of vector from the retenate as taught by Pierce. Further, Wright (2008) teaches that the inclusion of a surfactant prevents vector losses.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a buffer comprising high concentrations of NaCl, including PBS with 300mM NaCl), for use in the TFF step in the method taught by Wright. One would have been motivated to do so because Wright (2008) teaches that elevated ionic strength enhances the release of vector by inhibiting ionic bond formation between vector particles and debris.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used as evidenced by the prior art; for example, it is known in the prior art that the addition of Pluronic F68 to a buffer comprising cells or cell medium for use in TFF can reduce the turbidity of the process fluid and increase recovery of a product from the retenate and that high concentrations of salt inhibits the binding of vector particles and debris, enhancing vector release.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time of the invention.
Note that claims 15, 16, 19, 31, 34, 36 and 45 are directed to functional results. Given the method, including the steps and ingredients used, has been met, the functional results must also be met.
Claims 29, 46, 47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (PGPUB 20130072548-cited by the IDS), Pierce (20060194313-see attached form 892) and Wright et al. (Gene Therapy, 2008-see attached form 892) as applied to claims 1-3, 6, 7, 11, 13, 15, 16,19, 21-23, 28, 30, 31, 34, 36, 40-43 and 45 above, and further in view of Katz et al. (Sci Transl Med, 2015-previously cited).
The combined teachings of Wright, Pierce and Wright (2008) disclose a method for producing rAAV vector particles at high recovery or high titer; see instant claim 1.
	The combined teachings do not explicitly express a transgene which expresses the protein tripeptidyl peptidase 1 (or TPP1, see elected species and instant claim 29); wherein the collected bona fide rAAV vector particles of step (g)(1) are diluted to a concentration of less than about 5x102 rAAV vector particles/ml, prior to, substantially simultaneously or after step (g)(2) (see claim 46); wherein the TFF is carried out at a transmembrane pressure of 2-15 psig (see claim 47); and wherein the TFF is carried out at a shear rate greater than 3000 sec-1 (see claim 49). 
Katz is cited for teaching that administration of rAAV expressing TPP1 lead to a clinical benefit in TPP1-deficient subjects; see abstract. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method described by the combined teachings and prepare an rAAV comprising TPP1. One would have been motivated to do so for the advantage of filtering the related particles with high recovery.
It would have been obvious for one of ordinary skill in the art at the time of the invention to dilute the bona fide rAAV vector particle of step (g)(1) to a concentration of less than about 5x102 rAAV vector particles/ml after step (g)(2). One would have been motivated to do so for the advantage of preparing a vaccine formulation for administration to a subject. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to alter different parameters in the method described by the combined teachings, including modifying the transmembrane pressure or shear rate of the TFF used in the method. One would have been motivated to do so for the advantage of optimizing results, such as, using parameters that would allow the rAAV particles to remain intact with less force.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and successfully demonstrated, including using TPP1 as a transgene in rAAV or modifying parameters for TFF or dilution of the vector in a formulation.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648